Citation Nr: 0817098	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-36 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  

2.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), rated as 50 
percent disabling prior to September 2, 2004 and rated as 70 
percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1986 to February 
1990.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that denied entitlement to a TDIU and denied an 
increased rating for the service-connected PTSD, rated at 50 
percent disabling.

During the pendency of the appeal, the RO issued a rating 
decision in July 2006 that increased the rating to 70 percent 
for the service-connected PTSD, effective on September 2, 
2004.  As the award is not a complete grant of benefits, the 
issue remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  Consequently, the Board must consider the 
entire appeal period, to include distinct time periods where 
the RO determined that the veteran's symptoms warranted 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The issue has therefore been characterized 
accordingly on the cover page of this decision.

In February 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

The issue of an increased rating for the service-connected 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDING OF FACT

The veteran's service-connected PTSD, rated as 70 percent 
disabling, is shown to be of such a nature and severity as to 
preclude the performance of all types of substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Given the favorable nature of the Board's decision on the 
issue of entitlement to a TDIU, there is no prejudice to the 
appellant, regardless of whether VA has satisfied its duties 
of notification and assistance with regard to that issue.

II.  TDIU

The veteran seeks a TDIU, asserting that the severity of his 
PTSD renders him unable to obtain or maintain substantially 
gainful employment.  

A total disability rating for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is one such disability, this disability shall be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a).  However, it is the established policy of 
the VA that all veterans who are unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled on an 
extraschedular basis.  38 C.F.R. § 4.16(b).

In this case, the veteran's service-connected PTSD is rated 
as 70 percent disabling.  Service connection is also in 
effect for status post left pubis ramus fracture and status 
post mandible fracture, both rated as noncompensable.  
Therefore, the veteran meets the percentage requirements for 
a total disability evaluation under 38 C.F.R. § 4.16 (a), 
based solely on the service-connected PTSD, rated as 70 
percent disabling.  The remaining question, therefore, is 
whether the evidence demonstrates that the veteran is totally 
disabled solely as a result of his service-connected 
disabilities.

In support of the veteran's claim, there are Social Security 
records which show that the veteran has been found to be 
totally disabled as a result of his PTSD.  In addition, a 
January 2008 rating decision determined that the veteran was 
not competent to handle disbursement of his funds.  The 
claims file further reveals that the veteran has been 
hospitalized on numerous occasions since 2003 due to his 
service-connected PTSD.  Significantly, one of the veteran's 
VA mental health treatment providers submitted a memorandum 
in January 2008 describing the nature of the veteran's 
disability and specifically noted that he first treated the 
veteran in September 2006 during his eighth admission to the 
psychiatric unit since April 2003.  The provider also noted 
that the veteran was accepted into the Mental Health 
Intensive Case Management Program (MHICM) after his admission 
in September 2006 and that the MHICM was a VA program that 
focused on individuals with a severe mental illness.  The 
memorandum noted that the veteran had constant anxiety 
despite whatever combination of medications he had been 
prescribed.  He had no friends, did not get out of the house 
much, and tended to have ruminating thoughts and worries 
about even the smallest problems.  Many times, he escalated 
into a suicidal depression.  The treating mental health 
provider opined that the veteran was unable to work due to 
the PTSD.  

The VA outpatient treatment records provide objective 
evidence that tends to support the January 2008 opinion, and 
there is no opinion to the contrary.  The evidence creates a 
reasonable doubt as to whether the veteran is able to obtain 
and maintain any type of substantially gainful employment.  
Resolving any reasonable doubt regarding this matter in the 
veteran's favor, entitlement to a total evaluation based upon 
individual unemployability due to service-connected 
disabilities is established.


ORDER

A TDIU is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

The veteran seeks an increased rating for the service-
connected PTSD.  At his personal hearing before the 
undersigned in February 2008, the veteran testified that he 
had undergone a VA examination about one year earlier and his 
PTSD symptoms had worsened since that last VA examination.  
As explained in the decision above, the veteran is unable to 
work, and in January 2008, he was found incompetent to handle 
disbursement of his VA funds.  In light of the foregoing, and 
in particular the veteran's contentions that his PTSD has 
worsened in severity since his last VA examination, a new VA 
examination is necessary to establish the current nature, 
extent and severity of the veteran's service-connected PTSD.  
Any relevant treatment records should be obtained and 
associated with the claims file prior to the examination.  

Regarding increased rating claims, the Court in the recent 
case of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
directed that VA must, at a minimum, notify a claimant that, 
(1) to substantiate an increased-rating claim, the evidence 
must demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Such notice should 
be provided in this case.  

Accordingly, the case is REMANDED for the following action:

1.  To comply with the holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), notify the claimant that, (1) to 
substantiate an increased-rating claim, 
the evidence must demonstrate "a 
worsening or increase in severity of the 
PTSD and the effect that worsening has on 
the claimant's employment and daily 
life" and (2) that if an increase in the 
PTSD is found, the rating will be 
assigned by applying the relevant 
Diagnostic Codes (DC) based on "the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life."  The notice 
must also provide examples of the types 
of medical and lay evidence that may be 
obtained or submitted.  

2.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
PTSD, not already associated with the 
claims file.  

3.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD in terms of the Rating Schedule.  
All indicated psychiatric and 
psychological testing must be conducted.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should describe the severity of 
the service-connected PTSD in terms of 
the General Formula for rating Mental 
Disorders at 38 C.F.R. § 4.130.  
Specifically, the psychiatrist should 
render specific findings with respect to 
the existence and extent (or frequency, 
as appropriate) of gross impairment in 
thought processes or communication, 
persistent delusions or hallucinations, 
grossly inappropriate behavior, 
persistent danger of hurting self or 
others, whether the veteran experiences 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place, and/or 
memory loss for names of close relatives.  
The examiner should also comment on the 
veteran's mood, speech, frequency of 
panic or depression; sleep impairment; 
impaired judgment, impaired thinking, 
speech, impulse control and/or thought 
processes; neglect of personal hygiene 
and appearance; suicidal ideation; and 
delusions or hallucinations.  The 
examiner should also provide a multi-
axial diagnosis, including assignment of 
a Global Assessment of Functioning (GAF) 
score representing the extent of 
impairment resulting from PTSD, and an 
explanation of what the score means.

3.  Following completion of the 
development requested, readjudicate the 
veteran's claim for an increased rating.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


